DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 along with the request has been entered.
Claim Objections
Claims 1-9 is objected to because of the following informalities:
In claim 1, lines 11-12, “the one of a permanent die support structure, a temporary die support structure, or any combination thereof” should read --the one of the permanent die support structure, the temporary die support structure, or any combination thereof--.
In claim 2, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 3, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 4, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 5, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 6, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 7, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 8, line 1, “The device of claim 1” should read --The device package of claim 1--.
In claim 9, line 1, “The device of claim 1” should read --The device package of claim 1--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the feature “wherein a warpage of a largest planar surface of the package is less than 200 microns after formation of the package” in lines 13-14. It is unclear what the above feature specifically refers to, thus this renders the claim indefinite.
For example, it appears that a warpage being less than 200 microns is realized on a largest planar surface of the first semiconductor die or a largest planar surface of the second semiconductor die, not a largest planar surface of the semiconductor device package (see Applicant’s original disclosure, [3], [15], [20], [58]). The above feature of claim 1 might fail to comply with the written description requirement for the similar reason to that discussed above. For the examination purpose, the above feature is interpreted to as disclosed in prior art.
Claims 2-9 are rejected due to their dependency.
Claim 11 recites the feature “wherein the material is configured to reduce a warpage of a largest planar surface of the semiconductor package to less than 200 microns” in lines 1-3. Regarding claim 11, the discussion with respect to claim 1 similarly applies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2017/0047294 (of record).
Regarding claim 1, Chang teaches a semiconductor device package (e.g., a composite structure including PAE and 1022, Fig. 31) comprising: 
at least a first semiconductor die (e.g., 1010, Fig. 31, [157]) and 
a second semiconductor die (e.g., 1010, Fig. 31, [157]); and 
one of a permanent die support structure, a temporary die support structure, or any combination thereof (e.g., 1014, or 1014 and 1022, Fig. 31, [159], [165]) coupled to the first semiconductor die and to the second semiconductor die at a largest planar surface, a thickness, or any combination thereof (e.g., surfaces B of 1010, thicknesses of lateral surfaces of 1010, Fig. 31) of each of the first semiconductor die and the second semiconductor die (e.g., Fig. 31); 
wherein the largest planar surface of the first semiconductor die and the largest planar surface of the second semiconductor die lie in a same plane (e.g., Fig. 31); 
wherein the first semiconductor die is coupled to the second semiconductor die through the one of a permanent die support structure, a temporary die support structure, or any combination thereof (e.g., Fig. 31).

Chang, however, recognizes that warpage of PAE may be controlled by using 1018 (SCL1-1) and 1020 (SCL1-2) formed on 1016, and 1018 (SCL1-1) and 1020 (SCL1-2) may compensate a warpage from about −1 mm to about +1 mm (e.g., [166], [164]), which overlaps the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the claimed range from that taught by Chang, because it has been held that where the criticality of the claimed range is not shown and the claimed range overlaps or lies inside ranges disclosed by the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Regarding claim 2, Chang teaches the device of claim 1 as discussed above.
Chang does not explicitly teach wherein the thickness is between 0.1 microns and 125 microns.  
Chang, however, recognizes that warpage of semiconductor wafers, chips or packages may occur based on increasing in size or decreasing in thickness (e.g., [3]). In other words, thickness of semiconductor wafers, chips or packages is a result-effective variable for varying warpage thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the device package of Chang to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.

Chang does not explicitly teach a size of the first semiconductor die or the second semiconductor die is at least 6 mm by 6 mm.  
Chang, however, recognizes that warpage of semiconductor wafers, chips or packages may occur based on increasing in size or decreasing in thickness (e.g., [3]). In other words, size of semiconductor wafers, chips or packages is a result-effective variable for varying warpage thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the device package of Chang to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 4, Chang teaches the device of claim 1, wherein a perimeter of the first semiconductor die or the second semiconductor die is rectangular (e.g., Fig. 31).
Chang does not explicitly teach a size of the first semiconductor die or the second semiconductor die is 211 mm by 211 mm or smaller.  
Chang, however, recognizes that warpage of semiconductor wafers, chips or packages may occur based on increasing in size or decreasing in thickness (e.g., [3]). In other words, size of semiconductor wafers, chips or packages is a result-effective variable for varying warpage thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the device package of Chang to have the 
Regarding claim 5, Chang teaches the device of claim 1, wherein the permanent die support structure comprises a mold compound (e.g., [159]).
Regarding claim 6, Chang teaches the device of claim 1, wherein a perimeter of the first semiconductor die comprises a closed shape and a perimeter of the second semiconductor die comprises a closed shape (e.g., Fig. 31).  
Regarding claim 7, Chang teaches the device of claim 1, wherein the one of the permanent die support structure, the temporary die support structure, or any combination thereof comprises a perimeter comprising a closed shape (e.g., Fig. 31).  
Regarding claim 8, Chang teaches the device of claim 1, further comprising a second permanent die support structure), a second temporary die support structure, or any combination thereof (e.g., 1022, Fig. 31, [165]) coupled to the first semiconductor die and to the second semiconductor die at the largest planar surface, the3ONS03959US thickness, or any combination thereof of each of the first semiconductor die and the second semiconductor die (e.g., Fig. 31).
 Regarding claim 9, Chang teaches the device of claim 1, wherein the permanent die support structure, the temporary die support structure, or any combination thereof comprises two or more layers (e.g., 1014 and 1022, Fig. 31).  
Claims 10 and 12-15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 20170033026 (of record).
Regarding claim 10, Ho teaches a die support structure (e.g., 208, Fig. 8C, [79]) for a semiconductor device package comprising: 

wherein the largest planar surface of the first semiconductor die and the largest planar surface the second semiconductor die lie in a same plane when coupled together by the material (e.g., Fig. 8c).
Ho does not explicitly teach wherein the thickness of the first semiconductor die and the thickness of the second semiconductor die are between 0.1 microns and 125 microns.  
Ho, however, recognizes that the semiconductor die 104 has a thickness of between 25-300 μm (e.g., [36], [44]), which overlaps the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the claimed range from that taught by Ho, because it has been held that where the criticality of the claimed range is not shown and the claimed range overlaps or lies inside ranges disclosed by the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Regarding claim 12, Ho teaches the die support structure of claim 10, wherein the material is a mold compound (e.g., [79]).  
Regarding claim 13, Ho teaches the die support structure of claim 10, wherein the material is configured to be removable by one of exposure to light, ultrasonic energy, peeling, etching, grinding, or any combination thereof (e.g., [80]).  

Regarding claim 15, Ho teaches the die support structure of claim 10, wherein the material is a first portion of material (e.g., a first portion of 208 over 114 of 104, Fig. 8c) and further comprising a second portion of material (e.g., a second portion coupled to thicknesses of lateral surfaces of 104, Fig. 8c) configured to be coupled to the largest planar surface, the thickness, or any combination thereof.  
Claims 10 and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 20170033026 (of record; alternative interpretation is used in rejection).
Regarding claim 10, Ho teaches a die support structure (e.g., 208 and 222, Fig. 8g, [79]) for a semiconductor device package comprising: 
a material (e.g., 208 and/or 222, Fig. 8g, [79], [88]) configured to be one of permanently coupled or temporarily coupled to a first semiconductor die (e.g., 104 (from Fig. 2c), Fig. 8g, [77]) and to a second semiconductor die (e.g., 104 (from Fig. 2c), Fig. 8g, [77]) coupled together in a single semiconductor device at a largest planar surface, a thickness, or any combination thereof (e.g., surfaces 120 of 104, thicknesses of lateral surfaces of 104, Fig. 8g, [77]) of each of the first semiconductor die and the second semiconductor die (e.g., Fig. 8g); 
wherein the largest planar surface of the first semiconductor die and the largest planar surface the second semiconductor die lie in a same plane when coupled together by the material (e.g., Fig. 8g).
Ho does not explicitly teach wherein the thickness of the first semiconductor die and the thickness of the second semiconductor die are between 0.1 microns and 125 microns.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the claimed range from that taught by Ho, because it has been held that where the criticality of the claimed range is not shown and the claimed range overlaps or lies inside ranges disclosed by the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Regarding claim 11, Ho teaches the die support structure of claim 10 as discussed above.
Ho does not explicitly teach wherein the material is configured to reduce a warpage of a largest planar surface of the semiconductor package to less than 200 microns.  
Ho, however, recognizes that 122, which is formed of various materials and by various manufacturing processes, can provide a warpage tuning capability to control overall package warpage (e.g., [88]). In other words, material and/or manufacturing process of the layer 222 is a result-effective variable for varying warpage of semiconductor packages. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the structure of Ho to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.

For example, Applicant appears to argue that the finished singulated package in Fig. 33 (relating to Figs. 28-30 and Fig. 31) of Chang fails to disclose the semiconductor device package as recited in claim 1 (Applicant’s amendment filed November 4, 2021, pp. 7-8).
However, as stated in the body of the rejection to claim 1 above, Chang (Fig. 31) teaches the semiconductor device package as recited in claim 1. The composite structure including PAE and 1022 in Fig. 31 of Chang that includes the features required in claim 1 is considered as a semiconductor device package. It is noted that Applicant did not specifically claim that the semiconductor device package of claim 1 is directed to a finished/completed/finalized semiconductor device package not to be singulated to individual dies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        December 1, 2021